DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a continuation of Application 16/997,593 filed 19 August 2020, now US Patent No 11,379,513 which claims priority to Provisional Application 62,894,520 filed 30 August 2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-19 of U.S. Patent No. 11,379,513. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are based on the user data representing the user’s consumption of media being labels.  It would have been obvious for the data to be labels since these are merely a specific type of data that does not change the outcome of the claim.
Current Application
US Patent No 11,379,513
2. A computer-implemented method for providing content to a user, comprising: 
at a computer having a processor and memory storing instructions for execution by the processor: 
obtaining user data for a respective user, including data corresponding to the respective user’s consumption of media in a first content domain; 


before obtaining, for the respective user, data corresponding to a second content domain distinct from the first content domain:
utilizing a neural network to generate a user embedding for the respective user based on the data corresponding to the respective user’s consumption of media in the first content domain;

generating, for each content item of a plurality of content items of the second content domain consumed by at least one user other than the respective user, a respective content item embedding, wherein the respective content item embedding is based on user embeddings of the at least one user other than the respective user;
determining, using the user embedding for the respective user and respective content item embeddings of the second content domain, a first content item of the plurality of content items of the second content domain that meets matching criteria for the respective user; and
providing to a device of the respective user, information that corresponds to the first content item of the plurality of content items of the second content domain.

1. A computer-implemented method for providing content to a user, comprising: 

at a computer having a processor and memory storing instructions for execution by the processor: 


obtaining user data corresponding to a first content domain; determining, for a respective user a plurality of labels based on the user data, wherein each label of the plurality of labels corresponds to a distinct characteristic of at least (i) contextual information and (ii) content items of the first content domain; 


before obtaining, for the respective user, data corresponding to a second content domain distinct from the first content domain, 


utilizing a neural network to generate a user embedding, wherein the user embedding is based on the plurality of labels for the respective user; determining one or more content items of a plurality of content items of the second content domain consumed by at least one user other than the respective user; and 

generating, for each content item of the one or more content items of the plurality of content items of the second content domain consumed by at least one user, a respective content item embedding, wherein the respective content item embedding is based on a respective user embedding of the at least one user; 

determining, using the user embedding and respective content item embeddings of the second content domain, a first content item of a plurality of content items of the second content domain that meets matching criteria for the respective user; and 

providing to a device of the respective user, information that corresponds to the first content item of the plurality of content items of the second content domain.
3
2
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
13
14
14
15
15
16
16
17
17
18
18
19
3
20
4
21
19



Allowable Subject Matter
Claims 2-21 contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to explicitly teach the limitations of obtaining user data for a respective user, including data corresponding to the respective user’s consumption of media in a first content domain; before obtaining, for the respective user, data corresponding to a second content domain distinct from the first content domain: utilizing a neural network to generate a user embedding for the respective user based on the data corresponding to the respective user’s consumption of media in the first content domain; generating, for each content item of a plurality of content items of the second content domain consumed by at least one user other than the respective user, a respective content item embedding, wherein the respective content item embedding is based on user embeddings of the at least one user other than the respective user; determining, using the user embedding for the respective user and respective content item embeddings of the second content domain, a first content item of the plurality of content items of the second content domain that meets matching criteria for the respective user; and providing to a device of the respective user, information that corresponds to the first content item of the plurality of content items of the second content domain.  These limitations are found in each of the independent claims.  
US Patent No 10,945,012 to Schneck teaches cold-start podcast recommendations.  Schneck teaches the concept of when a user hast not historically consumed podcasts from the content server, the podcast recommendation module generates podcast recommendations based on taste and interaction information learned from the user’s interactions with songs, as indicated in the user profile.  Schneck fails to teach the concepts of a neural network, user embeddings and content embeddings.
Schiebler teaches the concept of determining content for a user for a target domain based on an auxiliary domain when the user has not previously interacted with the target domain.  Schiebler creates a target user embedding from an auxiliary user embedding using a neural network based on what other users have interacted.  However, Schiebler is changing the user profile and the content embeddings of Schiebler are not based on the user embeddings of other users.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167